                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


SAMUEL GAINES,JR.,                            )
                                              )
              Petitioner,                     )
                                              )
                                              )           CV119-028
                                              )
JOSE MORALES, Warden,                         )
                                              )
              Respondent.                     )


                                         ORDER




       On February 24, 2019, Petitioner, an inmate at Coastal State Prison in Garden City,

Georgia, submitted his "Civil Right Violations Motion to Vacate Judgment Pursuant to

Federal Rule [of] Civil Procedure Rule 60(b)(2)," in which he apparently seeks to challenge

the dismissal of his 28 U.S.C. § 2254 motion filed in the Middle District of Georgia. (Doc.

nos. 1, 1-1); see Gaines v. Allen. CV 517-474, doc. no. 1 (M.D. Ga. Dec. 5, 2017)("CV 517-

474"). On September 17, 2018, the Middle District of Georgia dismissed Petitioner's § 2254

motion, and, on February 28, 2019, the Eleventh Circuit denied Petitioner's motion for a

certificate of appealability. CV 517-474, doc. nos. 25, 35. Although Petitioner references

several purported civil rights violations in his motion and attachments, he requests reversal of

his conviction and release from custody as relief. (Doc. no. 1, pp. 8, 14; 1-14, p. 4.)

Furthermore, Petitioner does not name the individuals allegedly responsible for the violations

as parties. Thus, while the Court is hesitant to definitively characterize the nature of
Petitioner's filing, he appears to seek relief from final judgment in CV 517-474 pursuant to

Federal Rule of Civil Procedure 60(b).

       Accordingly, the Court ORDERS the transfer of this action to the United States

District Court for the Middle District of Georgia, Macon Division, for further consideration

and DIRECTS the Clerk to immediately forward the file and any future filings to that

District. Plaintiff should be aware that all future filings in this case, including the response to

the February 28, 2019 filing fee deficiency Notice from the Clerk of Court, should be made
with the Clerk, U.S. District Court, Post Office Box 128, Macon, Georgia 31202.

Furthermore, depending on the Court's characterization of Petitioner's filing in the Middle

District, a filing fee may not be necessary.

       SO ORDERED this                    day of March, 2019, at Augusta, Georgia.




                                                                     'HIEF JUDGE
                                                 IITED StATES DISTRICT COURT
                                               SOUTHEICn DISTRICT OF GEORGIA
